Opinion issued December 20, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00550-CV
                             ———————————
         IN THE INTEREST OF A.D.M. AND D.D.M., JR., Children



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-03517J


                           MEMORANDUM OPINION

      After a bench trial, the trial court terminated the parental rights of a father and

a mother with respect to their two biological children. The court appointed the Texas

Department of Family and Protective Services as sole managing conservator of the

children. The father and mother each separately appealed the termination decree.

Both parents challenge the sufficiency of the evidence to support the statutory
grounds for termination. In particular, the father challenges the trial court’s findings

of endangerment and failure to comply with a court order, see TEX. FAM. CODE

§ 161.001(b)(1)(D), (E), (O), and the mother challenges the trial court’s finding of

endangerment, see id. § 161.001(b)(1)(E). Both parents challenge the sufficiency of

the evidence to support the trial court’s finding that termination was in the best

interest of the children. See id. § 161.001(b)(2).

      Because we find the evidence legally and factually sufficient to support the

termination decree, we affirm.

                                     Background

      This appeal is brought by D.D.M., the biological father, and C.V.M., the

biological mother, of two children. The appellants had a daughter, A.D.M., and a

younger son, D.D.M., Jr. Five months after the boy’s birth, the mother, then 26 years

old, was voluntarily admitted to West Oaks Hospital for postpartum depression. She

was upset because she had been having thoughts of harming her two-year-old

daughter, A.D.M., and then killing herself. Two days later, on May 8, 2015, a referral

for neglectful supervision was made to Child Protective Services. It indicated that

due to mental-health issues, the mother could not provide adequate supervision to

her two children. The referral indicated that the father worked most of the time,

leaving the mother home alone with the children. It also indicated that the mother

had another older child who previously had been removed from her custody.



                                           2
       While the mother was in the hospital, the Department prepared a safety plan

which required the father to submit to drug and psychological tests and required the

mother only to have supervised contact with the children upon her release on May

14, 2015. Although both parents signed the safety plan, they did not abide by its

conditions. The father did not submit to testing, and the Department received

information that the mother had been left alone with the children. On June 3, 2015,

the Department removed the children, alleging that the father allowed them

unsupervised contact with the mother. When the children entered custody, the

daughter had a black eye, but otherwise neither child had any special needs. They

were placed in foster care and eventually moved to a foster home with their older

sister, E.F.

       The court entered orders establishing the actions necessary for the parents to

obtain the return of their children. In June 2015, the court ordered the parents “to

comply with each requirement set out in the Department’s original, or any amended,

service plan,” and it indicated that failure to do so could “result in the restriction or

termination of parental rights.” On August 13, 2015, the court entered additional

temporary orders, which required each parent to do the following: (1) complete a

substance abuse treatment program if recommended; (2) complete a psychological

examination and follow all recommendations; (3) participate in counseling which

may include individual, group, or family therapy sessions; (4) complete parenting



                                           3
classes; (5) complete a drug and alcohol assessment and follow all recommendations

of the drug and alcohol assessment if recommended; (6) complete random drug tests,

which may include a hair follicle test; (7) remain drug free; (8) refrain from engaging

in criminal activity; (9) maintain stable housing; (10) maintain stable employment;

and (11) complete all services outlined in the family plan of service.

      The Department later sought termination of both parents’ parental rights on

the grounds that the father failed to comply with a court order and endangered the

children, see TEX. FAM. CODE § 161.001(b)(1)(D), (E), (O), and that the mother

endangered the children as well. See id. § 161.001(b)(1)(E).

      At trial, the father denied allowing the mother unsupervised access to the

children upon her release from West Oaks Hospital. He acknowledged, however,

that when the children were removed, the electricity in his apartment had been

terminated, the eviction process had begun, and there was a roach infestation. He

also acknowledged his prior criminal history, which included burglary, and his

continuing history of drug use. The father admitted using synthetic marijuana prior

to the Department’s involvement in this case. Test results admitted at trial were

positive for cocaine and marijuana in June and August 2015, and for synthetic

marijuana use in June, August, and November 2015.

      The father did not complete all of the services required by the family plan of

service. He did not complete parenting classes or attend all scheduled visits with his



                                          4
children. There was conflicting evidence about whether he completed a

psychological assessment and a psychosocial-and-drug assessment. The father did

not provide the Department with proof of income or a lease, although he testified

that he had a job and was living in a hotel. He testified that he was working for

“Michael International,” but later he testified that this was not true, and he said he

was actually self-employed, earning $800–$900 per week shining shoes. He testified

that he brought books and toys to his children at visits but that he never brought

formula or diapers, nor did he pay child support, because he was not required to do

so.

      Before the Department became involved with the children, the father was

aware that the mother was abusive toward their daughter because he had seen bruises

and injuries on her. For example, the father testified that the mother had held the girl

“in a choke hold up against the wall,” and she had thrown and hit her several times,

including hitting the child’s face. But the father never saw evidence that their infant

son was abused, and he continued to leave the mother alone with the children.

      The mother testified at trial. She admitted that she used synthetic marijuana

prior to the Department’s involvement in this case. She also admitted that she had

relinquished custody of an older daughter after having been charged with

abandonment or endangerment of a child. In that case, she had left her first child,

E.F., who then was one year old, alone in her crib for several hours while she went



                                           5
to work. She received deferred adjudication for this offense, which she successfully

completed. She admitted smoking synthetic marijuana in violation of her probation,

although she did not get caught.

      The mother completed all of the services on the family plan of service, and

she remained drug-free during the pendency of the case, but the Department

remained concerned about her failure to address her mental-health problems. She

had been diagnosed with postpartum depression, borderline personality disorder, and

bipolar disorder. The mother also had suicidal thoughts before and after the children

were removed by the Department. She had thoughts of physically harming her

daughter as well as her husband, whom she believed to be having an affair with a

neighbor. Although the mother was under a psychiatrist’s care throughout the

pendency of the case, she did not take her prescribed medication consistently. For at

least seven months, the mother was not medicated, and she continually denied

needing medication. The Department’s caseworker was concerned that the mother

could stop taking her medication in the future, endangering the physical well-being

of the children if they were returned to her. Yet the mother testified that she “would

be fine” “even without the medication” because she was divorcing the father.

      At trial, the mother admitted hitting her daughter A.D.M. only one time, and

she denied having put her in a chokehold, saying it was only a dream. Notes in the

psychosocial report indicate that the mother admitted such abuse to the psychologist.



                                          6
The report quoted the mother as saying that she was “having suicidal and homicidal

thoughts about her daughter,” “having blackouts” and waking up to find her daughter

“had bruises all over her body.” The mother reported that she would “snap back from

the blackouts and attempt to doctor her up.” She also recalled once “slamming” her

daughter’s face on the ground. In addition, the caseworker described one supervised

visit when the mother dealt roughly with her daughter after the child had thrown a

toy and cried, putting her in “time out” and pushing her against a wall.

      The trial court granted the Department’s petition to terminate the parents’

rights, and both parents appealed.

                                       Analysis

      The parents challenge the legal and factual sufficiency of the evidence to

support the trial court’s findings of predicate acts in support of termination and that

termination was in the best interest of their children.

      Protection of the best interests of the child is the primary focus of the

termination proceeding in the trial court and our appellate review. See In re A.V.,

113 S.W.3d 355, 361 (Tex. 2003). A parent’s right to the care, custody, and control

of his children is a precious liberty interest protected by the Constitution. See, e.g.,

Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 2060 (2000); Santosky v.

Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982). Accordingly,

termination proceedings are strictly scrutinized on appeal. See Holick v. Smith, 685



                                           7
S.W.2d 18, 20 (Tex. 1985). Clear and convincing evidence must support the decision

to terminate parental rights. In re J.F.C., 96 S.W.3d 256, 263–64 (Tex. 2002); see

also Santosky, 455 U.S. at 747–48, 102 S. Ct. at 1391–92. Evidence is legally

sufficient if it is “such that a factfinder could reasonably form a firm belief or

conviction about the truth of the matter on which the State bears the burden of

proof.” J.F.C., 96 S.W.3d at 266; see TEX. FAM. CODE § 101.007. We review “the

evidence in the light most favorable to the judgment,” meaning that we “must

assume that the factfinder resolved disputed facts in favor of its finding if a

reasonable factfinder could do so.” J.F.C., 96 S.W.3d at 266. “If, after conducting

its legal sufficiency review of the record evidence, a court determines that no

reasonable factfinder could form a firm belief or conviction that the matter that must

be proven is true, then that court must conclude that the evidence is legally

insufficient.” Id.

       In a factual sufficiency review, we consider the entire record, including

evidence both supporting and contradicting the finding. See id.; In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002). “If, in light of the entire record, the disputed evidence

that a reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” J.F.C., 96 S.W.3d at 266.




                                          8
      In proceedings to terminate the parent-child relationship, the Department must

establish by clear-and-convincing evidence that one or more of the acts or omissions

listed in Family Code section 161.001(b)(1) occurred and that termination is in the

best interest of the child. TEX. FAM. CODE § 161.001(b). Both elements must be

established, and termination may not be based solely on the best interest of the child

as determined by the trier of fact. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987).

I.    The father’s appeal

      The father raises four sufficiency issues in his appeal. He contends that the

evidence is legally and factually insufficient to support the trial court’s findings that

he committed the predicate acts of endangerment and failing to comply with a court

order and that termination of his parental rights was in his children’s best interest.

A.    Predicate finding

      The Department sought termination of the father’s parental rights on grounds

of endangerment, see TEX. FAM. CODE § 161.001(b)(1)(D), (E), and failure to

comply with a court order, see id. § 161.001(b)(1)(O). “Only one predicate finding”

under section 161.001(b)(1) “is necessary to support a judgment of termination when

there is also a finding that termination is in the child’s best interest.” A.V., 113
S.W.3d at 362.




                                           9
      The father argues that the evidence was legally and factually insufficient to

support termination for failure to comply with a court order because he substantially

complied with the family plan of service. Subsection O requires clear-and-

convincing evidence that the parent:

      failed to comply with the provisions of a court order that specifically
      established the actions necessary for the parent to obtain the return of
      the child who has been in the permanent or temporary managing
      conservatorship of the Department of Family and Protective Services
      for not less than nine months as a result of the child’s removal from the
      parent under Chapter 262 for the abuse or neglect of the child.

TEX. FAM. CODE § 161.001(b)(1)(O); see In re S.M.R., 434 S.W.3d 576, 582 (Tex.

2014).

      On appeal, the father does not dispute that: (1) the family plan of service was

a court order that specifically established the actions necessary for him to obtain

return of his children; (2) the children had been in the Department’s conservatorship

for at least nine months; and (3) they were removed due to abuse or neglect. The

final decree of termination includes these unchallenged fact findings, and we “defer

to unchallenged findings of fact that are supported by some evidence.” Tenaska

Energy, Inc. v. Ponderosa Pine Energy, LLC, 437 S.W.3d 518, 523 (Tex. 2014); see

McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986).

      The unchallenged findings of fact are supported by some evidence. The trial

court approved and incorporated the requirements of the family service plan as a

court order, and it was admitted as an exhibit at trial. Trial was held more than twelve

                                          10
months after the Department first assumed managing conservatorship of the

children. In its “Order for Protection of a Child in an Emergency and Notice of

Hearing,” the trial court found that the children had been removed pursuant to

section 262.104 of the Family Code and that there was “a continuing danger to the

physical health or safety of the children if returned to the parent.”

      The father acknowledges that he did not complete all of the requirements of

the family plan of service, however, he argues that he substantially complied with

the plan by working “very hard to stabilize a job and housing.” He argues that the

Department’s evidence was insufficient to support termination on this predicate

ground in light of his substantial compliance. The evidence before the trial court was

conflicting in that regard, and substantial compliance with a court-ordered family

service plan may be insufficient to avoid termination. See, e.g., In re A.W., No. 01-

15-01030-CV, 2016 WL 3022824, at *7 (Tex. App.—Houston [1st Dist.] May 26,

2016, no pet.) (mem. op.) (citing In re T.T., 228 S.W.3d 312, 319–20 (Tex. App.—

Houston [14th Dist.] 2007, pet. denied)).

      The father admitted his failure to complete the required actions on the family

plan of service, and the evidence supported conclusions that he failed to: complete

parenting classes, a psychological assessment, and a psychosocial-and-drug

assessment; attend all scheduled visits with his children; and provide the Department

with proof of income or a lease. We accordingly find the evidence legally and



                                          11
factually sufficient to support the trial court’s finding that the father failed to comply

with a court order that established the actions necessary for him to obtain the return

of his children. See TEX. FAM. CODE § 161.001(b)(1)(O).

B.    Best interest of the children

      A strong presumption exists that a child’s best interests are served by

maintaining the parent-child relationship. See, e.g., In re G.M., 596 S.W.2d 846,

846–47 (Tex. 1980); In re L.M., 104 S.W.3d 642, 647 (Tex. App.–Houston [1st

Dist.] 2003, no pet.). In determining whether termination of a father’s parental rights

was in the children’s best interest, we consider several nonexclusive factors,

including (1) the children’s desires, (2) the current and future physical and emotional

needs of the children, (3) the current and future physical danger to the children,

(4) the parental abilities of the person seeking custody, (5) whether programs are

available to assist the person seeking custody in promoting the best interests of the

children, (6) plans for the children by the person seeking custody, (7) stability of the

home, (8) acts or omissions of the parent that may indicate that the parent-child

relationship is improper, and (9) any excuse for acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The Department is not

required to prove all of these factors, and the absence of evidence about some factors

does not preclude the factfinder from reasonably forming a strong conviction that

termination is in the children’s best interest. See C.H., 89 S.W.3d at 27. Evidence



                                           12
establishing one of the predicate acts under section 161.001(b)(1) also may be

relevant to determining the best interests of the children. See id. at 27–28.

      Several of the Holley factors are neutral in our analysis of this appeal. Neither

of the children testified, and they are both too young to express their desired

outcome. The evidence showed that they are placed in a foster home with their

biological sister, E.F., and they are well-bonded to their foster parents, who wish to

adopt them. The record is silent as to availability of programs to assist the father in

promoting the best interests of the children or any excuse for his acts or omissions.

      The father’s plan for the children was for them to live with him in a hotel room

until he was able to secure more stable housing. Stability of the home has been found

“to be of paramount importance in a child’s emotional and physical well-being.”

Quiroz v. Dep’t of Family & Protective Servs., No. 01-08-00548-CV, 2009 WL
961935, at *10 (Tex. App.—Houston [1st Dist.] April 9, 2009, no pet.) (mem. op.).

“Without stability,” a parent cannot “provide for the child’s emotional and physical

needs.” In re C.A.J., 122 S.W.3d 888, 894 (Tex. App.—Fort Worth 2003, no pet.).

The father did not provide the Department with a copy of a lease or evidence of

regular income. Thus, the evidence relating to plans for the children and stability of

the home supports the court’s finding that termination of the father’s parental rights

was in the children’s best interest.




                                          13
      A parent’s drug use also may indicate instability in the home because it

exposes the children to the possibility that the parent may be impaired or imprisoned.

See In re A.M., 495 S.W.3d 573, 579 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied); P.W. v. Dep’t of Family & Protective Servs., 403 S.W.3d 471, 479 (Tex.

App.—Houston [1st Dist.] 2013, pet. dism’d w.o.j.). The father used synthetic

marijuana prior to Department’s involvement in this case. According to testimony

and test results admitted at trial, he continued to use illegal drugs while this case was

pending. He tested positive for cocaine, marijuana, and synthetic marijuana. The

father’s continued use of illegal drugs not only exposed him to the possibility of

imprisonment but also jeopardized his continued relationship with his two young

children.

      In this case, the children were young, having been removed from their parents

at the approximate ages of two years and six months. Although the children had no

known special needs by the time of trial, their young age made them vulnerable.

There was a history of the father failing to protect the daughter from the abusive

conduct by the mother, even when he was aware that the mother was not able to care

for the children safely. The father demonstrated an unwillingness to effect positive

changes within a reasonable period of time by failing to follow through on his family

plan of service, although he testified that he failed to complete these tasks because

he was working “very hard to stabilize a job and housing.” Finally, there was no



                                           14
evidence that the father demonstrated adequate parenting skills, and some evidence,

primarily testimony from the mother, that he did not know how to take care of the

children.

      We conclude that the evidence is both legally and factually sufficient to

support the trial court’s finding that termination of the father’s parental rights was

in the best interest of the children. We overrule the father’s third and fourth issues.

Having found legally and factually sufficient evidence to support one predicate act

and a finding that termination was in the best interest of the children, we need not

consider the father’s issues that pertain to the sufficiency of the evidence to support

the other predicate acts found by the trial court. See A.V., 113 S.W.3d at 362; see

also TEX. R. APP. P. 47.1.

II.   The mother’s appeal

      The mother raises two issues on appeal. She contends that the evidence is

legally and factually insufficient to support the trial court’s finding that she

committed the predicate act of endangerment and that termination of her parental

rights was in her children’s best interests.

A.    Predicate finding

      The Department sought termination of the mother’s parental rights on grounds

of endangerment. See TEX. FAM. CODE § 161.001(b)(1)(E). The predicate act of

endangerment as alleged in this case is satisfied if the parent has “engaged in conduct



                                           15
or knowingly placed the child with persons who engaged in conduct which

endangers the physical or emotional well-being of the child.” Id. In this context,

“endanger” means to expose to loss or injury or to jeopardize. Boyd, 727 S.W.2d at

533. The term means “more than a threat of metaphysical injury or the possible ill

effects of a less-than-ideal family environment.” Id. The parent’s conduct need not

occur in the child’s presence, and it may occur “both before and after the child has

been removed by the Department.” Walker v. Tex. Dep’t of Family & Protective

Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).

Termination under section 161.001(b)(1)(E) must be based on more than a single act

or omission: a voluntary, deliberate, and conscious course of conduct by the parent

is required. In re D.T., 34 S.W.3d 625, 634 (Tex. App.—Fort Worth 2000, pet.

denied). The parent’s conduct need not be directed at the child and the child need

not actually suffer injury: the danger to the child’s well-being may be inferred solely

from the parent’s misconduct. Boyd, 727 S.W.2d at 533.

      “Conduct that subjects a child to life of uncertainty and instability endangers

the child’s physical and emotional well-being.” Jordan v. Dossey, 325 S.W.3d 700,

724 (Tex. App.—Houston [1st Dist.] 2010, pet. denied). Although a parent’s mental

illness alone is “not grounds for terminating the parent-child relationship,” In re

T.G.R.-M., 404 S.W.3d 7, 14 (Tex. App.—Houston [1st Dist.] 2013, no pet.),

“[u]ntreated mental illness can expose a child to endangerment . . . and is a factor



                                          16
the court may consider.” In re S.R., 452 S.W.3d 351, 363 (Tex. App.—Houston [14th

Dist.] 2014, pet. denied). For example, a court may consider as evidence of

endangerment a parent’s failure to take medication prescribed to ameliorate mental

health issues. See In re O.D.H., No. 14-15-00489-CV, 2015 WL 6949771, *5–*6

(Tex. App.—Houston [14th Dist.] Nov. 10, 2015, no pet.) (mem. op.); In re L.L.F.,

No. 02–11–00485–CV, 2012 WL 2923291, at *15 (Tex. App.—Fort Worth July 19,

2012, no pet.) (mem. op.); In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston

[14th Dist.] 2003, no pet.).

      A parent’s mental state also “may be considered in determining whether a

child is endangered if that mental state allows the parent to engage in conduct that

jeopardizes the physical or emotional well-being of the child.” Jordan, 325 S.W.3d

at 723 (citing J.I.T.P., 99 S.W.3d at 845). Mental illness can support a finding of

endangerment when the parent experiences suicidal thoughts, plans, or attempts. See

In re J.T.G., 121 S.W.3d 117, 126 (Tex. App.—Fort Worth 2003, no pet.); In re

A.M.C., 2 S.W.3d 707, 716 (Tex. App.—Waco 1999, no pet.); In re C.D., 664
S.W.2d 851, 853 (Tex. App.—Fort Worth 1984, no writ). Abusive, violent, or

criminal conduct by a parent also can produce an environment that endangers the

well-being of a child. T.G.R.-M., 404 S.W.3d at 14. “Evidence that a parent

previously has engaged in abusive conduct allows an inference that the parent’s




                                        17
violent behavior will continue in the future,” even when such conduct was directed

at a sibling. Id.

       The mother argues that the evidence of endangerment is insufficient in regard

to evidence of her prior acts of abuse or violence as well as evidence that she refused

to comply with a medication regimen. The mother testified that the psychosocial

report quoting her to the effect that she would “slam and hurt” her daughter while

having a “blackout” and find her daughter with “bruises all over her body” were not

factual statements, but a recounting of a dream. She also argued that the father’s

testimony was unreliable to the extent that he said he knew that she had abused the

daughter because he had seen bruises and injuries on her, and that she had thrown,

hit, and held the daughter in a chokehold. The mother contended that the father was

biased because they were going through a contentious divorce, his character for

truthfulness was impeached by evidence of his prior criminal and bad acts, and by

other inconsistencies in his testimony. However, the trier of fact is the sole judge of

the credibility of the witnesses and the weight to give their testimony. See City of

Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005); In re K.P., 498 S.W.3d 157, 171

(Tex. App.—Houston [1st Dist.] May 26, 2016, pet. denied). As such, it was up to

the court to resolve credibility issues and inconsistencies in the evidence.

       The mother had been diagnosed with postpartum depression, borderline

personality disorder, and bipolar disorder, and she had thoughts of physically



                                          18
harming her daughter and her husband and of killing herself. These conditions

caused her, commendably, to seek inpatient mental-health care. In addition, although

the mother continued to see a psychiatrist throughout the case, she did not take the

medication required to manage her conditions. She continually denied needing them,

and she refused to take them for seven months during the pendency of this case. She

offered various explanations for her failure to follow her medication regimen, but

the trial court as factfinder was free to reject her explanations. Finally, although the

mother was taking medication at the time of trial, she testified that she believed she

would be fine without medication, that she intended to “stop taking it,” and that she

believed she would be “fine” without medication.

      The mother admitted that she had hit her daughter once before the children

were removed, but she argues on appeal that this isolated incident was insufficient

to support an endangerment finding. The trial court as factfinder was entitled to

believe the father’s testimony that the mother hit and slammed the child more than

once—evidence that would support a continuing course of conduct and an

endangerment finding. In addition, it is undisputed that the mother was not taking

prescription medication at the time she alleged abused or acted violently toward her

daughter. The mother also admitted to self-medicating with synthetic marijuana

during that time period.




                                          19
      Considering the evidence presented at trial, the trial court could have

concluded that the mother’s abusive and violent conduct, her refusal to treat her

mental illness with medication for long stretches of time, her history of suicidal

thoughts and plans as well as thoughts and plans of harming others including her

daughter, and her continued insistence that she does not need medication amount to

a voluntary course of conduct by which she has jeopardized the physical and

emotional well-being of her children. As such, the evidence is both legally and

factually    sufficient   to   support     the    trial   court’s   findings     under

section 161.001(b)(1)(E). We overrule the mother’s first issue.

C.    Best interest of the children

      As with the father, several of the Holley factors are neutral in our analysis of

this appeal. Neither of the children testified, and they are both too young to express

their desired outcome. The evidence showed that they are placed in a foster home

with their biological sister, E.F., and well-bonded to their foster parents, who wish

to adopt them. The record is silent as to availability of programs to assist the mother

in promoting the best interests of the children or any excuse for the mother’s acts or

omissions.

      The mother’s plan for the children was for them to live with her in an

apartment. She worked at a donut shop from 5:45 a.m. until 11:00 a.m., and she

planned for them to attend day care during those hours. She denied having anyone



                                          20
who could help or support her with the children but she testified, “I have friends that

I can call to vent to, to talk to my kids, to entertain them through the phone.” She

testified that she would be fine without medication. This factor is essentially neutral

in our analysis. Although the mother has a place to stay and a job, the record is not

well developed as to adequacy of her living arrangements, how much the mother

earns from her job, and whether the income is sufficient to care her children’s needs

now and in the future.

      The Holley factor dealing with acts or omissions of the parent weighs in favor

of termination of the mother’s parental rights. First, she endangered her older child,

E.F., by leaving her home alone at the age of one while she went to work. She

subsequently lost or relinquished custody of that child and received deferred-

adjudication community supervision in connection with the related criminal case.

      In addition, although the mother denies it, there was sufficient evidence to

show that she physically abused daughter A.D.M. while experiencing postpartum

depression and other mental-health issues. This evidence included statements made

to psychologists, testimony from the father, and evidence that the child had a black

eye when the Department removed the children from the home. Although the mother

completed the services on her family plan of service, she began her involvement

with the Department in this case by violating the safety plan which prohibited

unsupervised contact with her children upon her initial release from West Oaks



                                          21
Hospital. She also failed to follow her prescription medication regimen, which put

her in jeopardy of needing repeated inpatient hospital stays which would remove her

from the family home and have a destabilizing effect on the children. See Quiroz,

2009 WL 961935, at *10 (importance of stability).

        The children in this case were young, both under the age of four at the time of

trial, and although they had no special needs, their ages made them inherently

vulnerable. There was a history of the mother behaving in an abusive and assaultive

manner toward the daughter and of having thoughts of harming her. The mother

showed a willingness and ability to seek and accept beneficial counseling and agency

services, except with respect to the circumstance that brought the children into the

Department’s care in the first place: her mental health. The mother’s parenting skills

improved, but the caseworker noted that they seemed inconsistent. Although there

was only one specific incident of concern during supervised visitations, when the

mother was impatient and rough with the daughter and pushed her into a wall, this

incident occurred shortly before trial, when she should have learned and grown the

most.

        Our examination of the Holley factors shows clear-and-convincing support for

the trial court’s best-interest finding. We conclude that legally and factually

sufficient evidence supports the trial court’s finding that termination of the mother’s




                                           22
parental rights was in the best interest of her children. We overrule the mother’s

second issue.

                                    Conclusion

      We affirm the decree of the trial court.




                                              Michael Massengale
                                              Justice

Panel consists of Justices Massengale, Brown, and Huddle.




                                         23